The opinion of the court was delivered,
by
Sharswood, J.
In this case the plaintiff in error, being an owner of land appropriated for the Fairmount Park, agreed with the commissioners for the price on the 19th of June 1868. -The report thereof to the Court of Quarter Sessions was duly confirmed on the 18th day of November 1868. The learned court below held that the amount thus agreed upon bore interest not from the date of the original agreement but from the confirmation. In this we think they were entirely right. These proceedings were all subsequent to the passage of the Act of April 14th 1868, Pamph. L. 1083, the 10th section of which declares that “ whenever any report of the said commissioners shall have been confirmed by the court, the valuation made shall be forthwith payable by the city of Philadelphia.” It was certainly within the power of the legislature so to provide, and it would be contrary to all rule to make the city liable for interest upon a demand before it is by law payable. It will be observed that there is a marked difference between this language and that employed in the Act of March 26th 1867, Pamph. L. 547, under which Haley v. The City, antea p. 45, has just been decided. In coming to an agreement as to the valuation both parties must have known that it was subject to the approbation of the court when alone it would have become payable, and they must be considered to have regulated their terms accordingly.
Judgment affirmed.